Order entered January 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01059-CV

                           CRYSTAL ANN HARRIS, Appellant

                                              V.

                              VIRGINIA VANEGAS, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-13821

                                          ORDER
       We GRANT court reporter Tanner Joy Feast’s request for extension of time to file the

record and ORDER the record be filed no later than January 21, 2014. Appellant shall file any

amended brief within twenty (20) days from the date of notification of filing of the record and

appellee shall file any amended responsive brief within twenty (20) days from the filing of

appellant’s amended brief. No extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE